IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30281


In the Matter of: THOMAS JEFFERSON CONSTRUCTION CORPORATION,

                                        Debtor.
************************************************************

MY FAVORITE YEAR, INC.,

                                           Appellant,

                               versus

THOMAS JEFFERSON CONSTRUCTION CORPORATION,

                                           Appellee.



           Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (97-CV-2423-L)


                          January 14, 2000

Before POLITZ, GIBSON*, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:**

     We affirm for essentially the reasons stated by the court
below.




     *
      Circuit Judge of the Eighth Circuit, sitting by designation.
    **
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.